Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 17/260,552, filed on 6-21-19.

Drawings
The drawings filed 10-22-21 have been accepted by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Daiku et al. (US 2011/0234582) in view of Eguchi et al. (US 2003/0164912) and Yoshida (US 2012/0182407).
Regarding claim 1, Daiku (Fig. 4 and 11) discloses a display device comprising:
image display means (display module 9) having a stripe structure (as seen in Fig. 4A, “stripe arrangement” discussed in [0054]) including subpixels (9a) of a plurality of colors (red, green, and blue, see [0053]) disposed so that subpixels of the same color are arranged in a first direction (vertically, as seen in Fig. 4A, eg. all the pixels in the left-most column are red), the image display means enabling an observer to observe (the observer shown viewing the display in Fig. 11A), through an aperture (100b), an image formed by pixels (P, with “displaying letters, images…” discussed in [0050]), each pixel being constituted by the subpixels of a plurality of colors (each pixel P is formed of RGB subpixels 9a as seen in Fig. 4A), wherein the aperture has a shape in which areas of the subpixels of the plurality of colors which can be seen through the aperture are uniform (for example, as seen in Fig. 5B, the aperture shows 1/3 red color, 1/3 green color, and 1/3 blue color), and a plurality of the apertures are provided so as not to overlap with each other (as seen in Fig. 4B, the apertures 100b do not overlap).
However, Daiku fails to teach or suggest details about a numerical aperture.
Eguchi (Fig. 7 and 16B) discloses a display device comprising:
image display means (called a “LCD panel” in [0015]) including subpixels (1615) of a plurality of colors (red, green, and blue), in which a numerical aperture decreases along a direction between subpixels (as seen in Fig. 16B, and as discussed in [0016], a black matrix BM is added between adjacent pixels which causes a “decrease in numerical aperture”).
Therefore, the combination of Daiku and Eguchi would provide a display device wherein an image display means having a stripe structure (as seen in Fig. 4A of Daiku) including subpixels of a plurality of colors (red, green, and blue) disposed so that subpixels of the same color are arranged in a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daiku to include the black matrix so that a numerical aperture decreases along a second direction orthogonal to the first direction as taught by Eguchi because this provides a display with a higher resolution (see [0014]) and the black matrix allows for “hiding an escape of light caused by irregularities” (see [0015]).
However, although Daiku teaches that the apertures may be different shapes (see [0143]), Daiku and Eguchi fail to teach or suggest wherein the aperture has a shape that has been smoothed so as to reduce a number of corners.
Yoshida (Fig. 1, 14, 15, and 27) discloses a display device comprising:
image display means (2) having a stripe structure (vertical stripes of red, green, and blue pixels seen in Fig. 27) including subpixels of a plurality of colors (“a plurality of pixels in which three subpixels that display R, G, and B” discussed in [0016]) disposed so that subpixels of the same color are arranged in a first direction (vertically, as seen in Fig. 27, eg. all the pixels in the left-most column are blue), the image display means enabling an observer to observe (the observer 4 shown viewing the display in Fig. 1), through an aperture (defined by Sh and Sv as seen in Fig. 15), an image formed by pixels (“projecting video images” discussed in [0015]), each pixel being constituted by the subpixels of a plurality of colors (as discussed above, each pixel is formed of R, G, and B subpixels, see [0016]), and a plurality of the 
wherein the aperture has a shape that has been smoothed so as to reduce a number of corners (for example, as seen in Fig. 15A, a circular shape is used for the aperture so that there are no corners).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daiku and Eguchi so the aperture has a shape that has been smoothed so as to reduce a number of corners as taught by Yoshida because this allows “the most appropriate shape for visible light transmitting sections can be easily designed, as an area on a display intended to be seen by one eye at once so as to mix views and alleviate jump points is first determined, and the visible light transmitting sections on a parallax barrier are determined by reverse calculation therefrom” (see [0152]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890.  The examiner can normally be reached on Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/JONATHAN M BLANCHA/               Primary Examiner, Art Unit 2691